
	
		III
		112th CONGRESS
		1st Session
		S. RES. 315
		IN THE SENATE OF THE UNITED STATES
		
			November 8, 2011
			Mrs. McCaskill (for
			 herself and Mr. Blunt) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Commending the St. Louis Cardinals on their
		  hard-fought World Series victory.
	
	
		Whereas, on October 28, 2011, the St. Louis Cardinals won
			 the 2011 World Series with a 6-2 victory over the Texas Rangers in Game 7 of
			 the series at Busch Stadium in St. Louis, Missouri;
		Whereas the Cardinals earned a postseason berth by
			 clinching the National League Wild Card on the last day of the regular
			 season;
		Whereas the Cardinals defeated the heavily favored
			 Philadelphia Phillies and Milwaukee Brewers to advance to the World
			 Series;
		Whereas the Cardinals celebrated an incredible
			 come-from-behind victory in Game 6 of the World Series, which will long be
			 remembered as one of the most dramatic games in the history of the World
			 Series;
		Whereas Cardinals All-Star Albert Pujols put on a historic
			 hitting display in Game 3 of the World Series, with 5 hits, 3 home runs, and 6
			 runs batted in;
		Whereas Cardinals star pitcher Chris Carpenter started 3
			 games in the World Series, allowing only 2 runs in Game 7 after only 3 days of
			 rest and earning the win in the decisive game;
		Whereas David Freese, a native of St. Louis, won the World
			 Series Most Valuable Player Award;
		Whereas Manager Tony LaRussa won his second World Series
			 title with the Cardinals, his third overall, and remains one of only 2 managers
			 to win World Series titles as the manager of a National League and an American
			 League team;
		Whereas the Cardinals won the
			 11th World Series championship in the 129-year
			 history of the team;
		Whereas the Cardinals have won more World Series
			 championships than any other team in the National League;
		Whereas the Cardinals once again proved to be an
			 organization of great character, dedication, and heart, a reflection of the
			 city of St. Louis and the State of Missouri; and
		Whereas the St. Louis Cardinals are the 2011 World Series
			 champions: Now, therefore, be it
		
	
		That the Senate—
			(1)commends the St.
			 Louis Cardinals on their 2011 World Series title and outstanding performance
			 during the 2011 Major League Baseball season;
			(2)recognizes the
			 achievement of the players, coaches, management, and support staff, whose
			 dedication and resiliency made victory possible;
			(3)congratulates the
			 city of St. Louis, Missouri, and St. Louis Cardinals fans everywhere;
			 and
			(4)respectfully
			 requests the Secretary of the Senate to transmit an enrolled copy of this
			 resolution to—
				(A)the Honorable
			 Francis Slay, Mayor of the city of St. Louis, Missouri;
				(B)Mr. William
			 Dewitt, President, St. Louis Cardinals; and
				(C)Mr. Tony LaRussa,
			 Manager, St. Louis Cardinals.
				
